Citation Nr: 0917396	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  01-03 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disability, rated 10 percent prior to September 2, 2004, and 
20 percent from September 2, 2004, through April 13, 2005.  

2.  Entitlement to an increased rating for right total knee 
replacement, rated 30 percent from June 1, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to 
October 1956, from December 1956 to December 1959, and from 
February 1960 to August 1977.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 2001-issued rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

An increased rating for the service-connected right knee 
disability and entitlement to a total disability rating based 
on individual unemployability were remanded by the Board in 
its July 2005 decision.  Since then, a total rating due to 
unemployability for the whole appeal period was granted to 
the Veteran's satisfaction and need not be discussed further. 

During the appeal period, a right total knee replacement was 
performed and a temporary total rating was assigned from 
April 14, 2005, through May 31, 2006.  The Board need not 
address that portion of the appeal period because the maximum 
benefit, a total rating, is already in effect.  Thereafter, 
the RO assigned a 30 percent schedular rating for right knee 
prosthesis.  The issues have been recharacterized on page 1 
of this decision to reflect these changes.  

An increased rating for right total knee replacement, rated 
30 percent from June 1, 2006, is REMANDED to the agency of 
original jurisdiction (AOJ) via the Appeals Management Center 
(AMC) and is addressed in the REMAND portion of the decision.


FINDINGS OF FACT

1.  The Veteran submitted a claim for an increased rating in 
June 1999.  

2.  Throughout the appeal period prior to April 14, 2005, the 
right knee disability was manifested by motion to 80 degrees 
of flexion with pain and to 15 degrees from full extension 
with pain.  

3.  Throughout the appeal period prior to April 14, 2005, 
additional right knee functional impairment due to tenderness 
over the joint line, crepitus, weakness, and flare-ups of 
additional pain on use is shown.  

4.  Although X-rays confirmed osteoarthritis, right knee 
joint instability is not shown.  

5.  The service-connected natural right knee underwent total 
knee replacement on April 14, 2005. 


CONCLUSIONS OF LAW

1.  For the period prior to April 14, 2005, the criteria for 
a 30 percent schedular rating for right knee limitation of 
extension are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp.2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71, Plate II, § 4.71a, 
Diagnostic Codes 5003, 5010, 5261 (2008).

2.  Prior to April 14, 2005, the criteria for a separate 10 
percent schedular rating for right knee limitation of flexion 
are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp.2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71, Plate II, § 4.71a, Diagnostic Codes 
5003, 5010, 5260 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA must notify the claimant and his or her 
representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VA must also inform the 
claimant of any information and evidence not of record that 
VA will seek to provide and that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).  If the diagnostic code 
under which the disability is rated contains criteria 
necessary for entitlement to a higher rating that would not 
be satisfied by simply demonstrating a noticeable worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), VA must 
provide general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, VA's 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44. 

VA's duty to notify was not satisfied prior to the February 
2001-issued initial unfavorable decision on the claim.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of notice followed by 
readjudication of the claim) see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (issuance of notification 
followed by readjudication of the claim, such as a statement 
of the case (SOC) or supplemental statement of the case 
(SSOC), cures a timing defect).  

In this case, VA's duty to notify was satisfied after the 
initial decision by way of April 2006 and June 2007 letters 
sent to the claimant.  The letters informed the claimant of 
what evidence was required to substantiate the claim and of 
the claimant's and VA's respective duties for obtaining 
evidence.  Although the notice letters were not sent before 
the initial decision, this timing error is not unfairly 
prejudicial to the claimant because the actions taken by VA 
after providing notice cured the timing error.  The claimant 
has been afforded opportunity to participate in his claim and 
has been allowed time to respond.  VA has readjudicated the 
case by way of an SSOC issued in June 2008 after notice was 
provided.  For these reasons, it is not unfairly prejudicial 
to the claimant for the Board to adjudicate the claim. 

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service treatment records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained VA 
and private clinical records.  The claimant was afforded VA 
medical examinations.  Neither the claimant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for fair adjudication of the claim that has not 
been obtained.  All necessary development has been 
accomplished and adjudication may proceed without unfair 
prejudice to the claimant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). Hence, no further notice or assistance to 
the claimant is required to fulfill VA's duty to assist in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

Where an increase in disability is at issue, the present 
level of disability, rather than remote history, is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Right Knee Prior to April 14, 2005

Right knee traumatic arthritis had been service-connected 
since September 1977 and rated 10 percent disabling since 
January 1992 under Diagnostic Code 5257.  See March 1980 and 
August 1992-issued RO rating decisions.  X-rays of the right 
knee joint were negative until February 1992, when they 
showed moderate degenerative osteoarthritic changes.  

In June 1999, the Veteran requested an increased rating for 
the right knee and other service-connected disabilities and 
claimed that they prevented employment.  The RO obtained a 
1995 Social Security Administration (SSA) decision that found 
the Veteran was disabled from working due to a back condition 
and due to posttraumatic stress disorder; however, the right 
knee was not mentioned in that SSA decision.  

The appealed February 2001-issued RO rating decision 
continued a 10 percent rating for the right knee under 
Diagnostic Code 5010-5257.  

A February 2003 private medical report from Southern Bone and 
Joint Specialists, PC, mentions a two-month history of 
increased pain and decreased range of motion of the right 
knee. The physician, J. Moore, M.D., noted effusion and 
synovial thickening and moderate tenderness over the medial 
joint line, but found no instability.  X-rays in weight-
bearing showed very minimal medial joint narrowing.  The 
impression was internal derangement.  An injection of anti-
inflammatory was planned.  Nine days later, Dr. Moore noted a 
lot of patellar femoral crepitation and felt that there was 
degenerative tearing of the medial meniscus.  In April 2003, 
Dr. Moore noted "...a lot of patellar arthritis..."  In May 
2003, a magnetic resonance imaging (MRI) study showed an 
osteochondral defect of the lateral femoral condyle.  Dr. 
Moore also noted chondromalacia patella.  In September 2003, 
a Synvisc(r) injection and treatment program was started to 
relieve knee pain.  

A September 2, 2004, VA orthopedic compensation examination 
report reflects a complaint of sharp pain on weight-bearing, 
constant ache, and flare-ups.  The Veteran also reported 
locking and giving out.  He had significant swelling, 
weakness, popping, and grinding.  He reported six Synvisc(r) 
injections and three steroid injections, which had helped 
little.  He had curtailed many normal activities and did not 
work.  He retired 9 years earlier.  The right knee was 
significantly enlarged and bony.  Crepitus was significant.  
Flexion was to 80 degrees and extension lacked 15 degrees of 
full.  The opposite leg flexed from zero to 120 degrees.  
Motion of the right knee was painful.  Instability was not 
shown; however, guarding made stability difficult to assess.  
Repetitive flexion did further reduce range of motion.  X-
rays showed moderate to severely advanced narrowing of the 
medial compartment.  Also shown were slight varus (bent 
inward) deformity and slight patellofemoral joint narrowing.  
The diagnosis was moderate to severe right knee degenerative 
joint disease with slight varus deformity.

In a December 2004-issued rating decision, the RO assigned a 
20 percent rating under Diagnostic Code 5010-5261, effective 
as of September 2, 2004, for the right knee.  

In May 2005, the Veteran's representative argued that the 
right knee had worsened in severity since the September 2004 
VA examination.  

The Board remanded the case in July 2005 for consideration of 
VAOPGCPREC 9-2004 (separate ratings for limitation of 
extension and limitation of flexion of the knee).  Unbeknown 
to the Board, on April 14, 2005, Southeast Alabama Medical 
Center surgeons had replaced the arthritic right knee with a 
prosthetic knee joint.  

In determining the correct rating or ratings for the right 
knee joint prior to total knee replacement on April 14, 2005, 
it must be mentioned that since the December 2004-issued 
rating decision that assigned a 20 percent rating under 
Diagnostic Code 5010-5261, effective as of September 2, 2004, 
the Court has offered further guidance on "staged ratings."  
The Court held that where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  See Hart v. Mansfield, 21 Vet. App. 505, 510 
(2007).  

Focusing on the Court-stated staged rating requirement that 
there be "distinct" time periods where the symptoms meet 
the criteria for different ratings, a distinct rating period 
certainly began on April 14, 2005, when the diseased right 
knee joint was completely replaced by prosthesis.  It is not 
clear, however, that a distinct time period of increased 
severity began on September 2, 2004.  It is true that on 
September 2, 2004, a VA examiner reported severe impairments; 
however, the increased rating claim had been pending for over 
5 years by that time and it is not clear when this severity 
began, as this was the only VA knee examination performed 
during the period.  

Moreover, where changing symptoms are shown during the appeal 
period, VA is specifically charged by regulation to reconcile 
changing symptoms into a consistent picture.  38 C.F.R. § 4.2 
states that different examiners will not describe the same 
disability in the same language.  It is the responsibility of 
the rating specialist to interpret reports of examination in 
light of the whole recorded history, "reconciling the 
various reports into a consistent picture so that the current 
rating may accurately reflect the elements of disability 
present."  

February through May 2003 private evaluations of the right 
knee note a level of impairment similar to the September 2004 
VA examination report.  Although the examiners omitted 
specific ranges of motion, these private clinic records do 
note increased pain, decreased range of motion, effusion, a 
lot of crepitation, and a lot of patellar arthritis.  Even 
earlier, in February 1992, X-rays had shown moderate 
degenerative osteoarthritic changes.  The Board is therefore 
not convinced that the September 2, 2004, VA examination 
report represents the beginning of period of distinctly 
worsening symptoms.  Rather, September 2, 2004, merely 
represents the date on which the long-standing symptoms were 
documented.  The VA examiner never mentioned that the 
examination report represents a recent increase in severity.  
Because the medical evidence does not show a distinct time 
period of increased severity between the June 1999 claim for 
an increase and the April 14, 2005, total knee replacement, 
the benefit of the doubt goes to the Veteran.  Gilbert, 
supra.  The rating period prior to April 14, 2005, will 
therefore be treated as one rating period.

Throughout the appeal period prior to April 14, 2005, the 
right knee disability was manifested by limitation of motion 
in flexion and extension, tenderness over the joint line, 
painful motion in flexion and extension, crepitus, weakness, 
and flare-ups of additional pain on use.  Although X-rays 
confirmed osteoarthritis, right knee joint instability is not 
shown.  Specific ranges of motion were to 80 degrees of 
flexion with pain and to 15 degrees from full extension with 
pain.  

Where a veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  In a precedential 
opinion, VA's General Counsel (GC) held that these separate 
ratings should each take into consideration any additional 
functional loss due to pain under 38 C.F.R. § 4.40 and 
DeLuca, and that these separate ratings do not amount to 
pyramiding under 38 C.F.R. § 4.14.  VAOPGCPREC 9-2004.  

Limitation of flexion of the leg at the knee (normal being to 
approximately 140 degrees) will be rated as follows:  Flexion 
limited to 15 degrees is 30 percent.  Flexion limited to 
30 degrees is 20 percent.  Flexion limited to 45 degrees is 
10 percent.  Flexion greater than 45 degrees is not 
compensable.  38 C.F.R. §§ 4.71 Plate II, 4.71a, Diagnostic 
Code 5260 (2008).   

Comparing right knee limitation of flexion to 80 degrees to 
the rating criteria yields a noncompensable rating.  However, 
under Diagnostic Code 5003 and 5010, where there is painful 
(but noncompensable) limitation of motion and there is X-ray 
evidence of arthritis, a 10 percent minimum rating is 
authorized.  38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010; 
see also 38 C.F.R. § 4.59; VAOPGCPREC 9-98.  Thus, 
considering this guidance along with 38 C.F.R. § 4.40, 
DeLuca, and VAOPGCPREC 9-2004, a 10 percent rating for 
limitation of flexion must be granted. 

Limitation of extension of the leg at the knee (normal 
extension being to approximately 0 degrees) will be rated as 
follows: Extension limited to 45 degrees is 50 percent.  
Extension limited to 30 degrees is 40 percent.  Extension 
limited to 20 degrees is 30 percent.  Extension limited to 
15 degrees is 20 percent.  Extension limited to 10 degrees is 
10 percent.  Extension limited to 5 degrees is 0 percent.  
38 C.F.R. §§ 4.71 Plate II, 4.71a, Diagnostic Code 5261 
(2008). 

Comparing limitation of extension to 15 degrees with the 
above criteria, it is clear that the criteria of a 20 percent 
rating, which has already been granted for part of the appeal 
period, are met.  The question is whether a rating greater 
than 20 percent is warranted.  Apply 38 C.F.R. §§ 4.40, 4.45, 
pertaining to functional impairment, the Board must consider 
whether the disability is manifested by pain, weakened 
movement, excess fatigability, or incoordination, including 
during flare-ups.  Such inquiry is not to be limited to 
muscles or nerves.  These determinations are, if feasible, to 
be expressed in terms of the degree of additional range-of-
motion loss due to any weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Because additional impairment due to weakness and painful 
motion, including flare-ups, is shown, the right knee 
limitation of extension disability more nearly approximates 
the criteria of a 30 percent rating, that is, extension 
limited to 30 degrees is more nearly approximated.  Id.  

Where a claimant has arthritis and instability of a knee, a 
separate rating for instability is authorized under 38 C.F.R. 
§ 4.71a.  VAOPGCPREC 23-97.  However, in this case, 
instability of the natural right knee joint during the period 
prior to April 14, 2005, is not shown. 

After considering all the evidence of record, the Board finds 
that it favors the claim.  For the appeal period prior to 
April 15, 2005, a 30 percent rating is granted for right knee 
limitation of extension and a separate 10 percent rating is 
granted for right knee limitation of flexion.   

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) (2008) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. 
App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, the disability has not been shown, or alleged, 
to cause such difficulties as marked interference with 
employment or to warrant frequent periods of hospitalization 
or to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b) (1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 
8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 


ORDER

For the period prior to April 14, 2005, a 30 percent rating 
for the right knee limitation of extension is granted, 
subject to the laws and regulations governing payment of 
monetary benefits.   

For the period prior to April 14, 2005, a separate 10 percent 
rating for the right knee limitation of flexion is granted, 
subject to the laws and regulations governing payment of 
monetary benefits. 


REMAND

The July 2007 VA compensation examination of the prosthetic 
right knee lacks sufficient detail to rate the knee 
accurately.  If a report does not contain sufficient detail, 
it is incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2006).  
Bierman v. Brown, 6 Vet. App. 125, 129 (1994).

The rating criteria found at 38 C.F.R. § 4.71a, Diagnostic 
Code 5055 provide a total rating for one year following 
prosthetic replacement of a knee joint.  A total rating for 
one year has been assigned.  Following the total rating, a 60 
percent rating is to be assigned if there are chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity.  38 C.F.R. § 4.71a, Diagnostic Code 
5055 (2008).  

The July 2007 VA compensation examination report is unclear 
whether the right knee is limited by severe pain.  According 
to the report, the Veteran had less right knee pain since the 
total knee replacement.  But, he noted that the knee ached, 
he cannot do his normal activities because of knee pain, he 
cannot bend the knee because of knee pain, and he cannot walk 
on uneven ground because of knee pain.  Painless flexion was 
to 100 degrees, but the level of pain beyond that range was 
not addressed.  Because it is unclear whether severe pain 
and/or severe weakness is shown, the report must be returned 
to the examiner.  

A separate rating is warranted for knee instability, if 
shown.  In this case, the Veteran reportedly used a cane to 
walk and he reported that the right knee was unstable.  The 
July 2007 VA examination report mentions that stability 
testing was not done due to total knee replacement; however, 
the examiner did not explain why a total knee replacement 
would preclude offering an opinion on stability.  Thus, 
clarification is in order. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should make arrangements with 
the appropriate VA medical facility for 
the Veteran to be afforded an orthopedic 
examination by an appropriate specialist.  
The claims file should be made available 
to the physician for review of the 
pertinent evidence.  The physician should 
elicit a complete history of relevant 
symptoms from the Veteran and answer the 
following:

I.  Is it at least as likely as not 
that there is right knee pain that 
can be considered to be severe pain 
during any activity?  

II.  Is it at least as likely as not 
that there is right knee weakness 
that can be considered to be severe 
weakness during any activity? 

III.  Is it at least as likely as 
not that there is right knee 
instability?  

The physician should offer a rationale 
for any conclusion in a legible report.  
If any question cannot be answered, the 
physician should state the reason.    

2.  After the development requested above 
has been completed to the extent 
possible, the AOJ should readjudicate the 
claim.  If the benefits sought remain 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given an opportunity to respond.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  No action by the Veteran is required 
until he receives further notice; however, the Veteran is 
advised that failure to report for examination, without good 
cause, may have adverse consequences on his claim.  38 C.F.R. 
§ 3.655 (2008).  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


